Citation Nr: 0944866	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-38 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), anxiety and depression.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1973.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in September 
2004 and September 2005 by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of 
stressful events that took place during his tour in Vietnam.  

In this case, the record contains evidence favorable to the 
Veteran's claim in the form of a December 2004 VA outpatient 
treatment record, which shows a diagnosis of PTSD, based on 
his report of the events that he considers to be the 
precipitating causes of his claimed PTSD.  He stated that 
while stationed in Vietnam his primary duty was loading and 
unloading mail.  However on occasion he would pitch in and 
help his friends unload body bags.  He reported picking up a 
body bag that only weighed 20 pounds, knowing it was supposed 
to contain an entire man.  The Veteran did not provide any 
details and did not know the names of those killed.  He also 
described a post-service incident which occurred on his 
return from Vietnam, where several protesters yelled epithets 
and threw a potato at him.  He felt that these events had a 
tremendous impact on his life.  The examiner noted multiple 
disabling symptoms, including sadness, sleeplessness, 
survivor guilt, nightmares, and suicidal ideation.  The 
Veteran elaborated upon these incidents in his December 2006 
substantive appeal.  

Although at least one of these stressful incidents, unloading 
body bags, could potentially be verified by unit records, the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
has not been contacted to research the Veteran's alleged in-
service stressor.  Therefore, an attempt should be made in 
this regard; before this, however, the AMC/RO should request 
a comprehensive statement from the Veteran containing as much 
detail as possible regarding the alleged stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Consequently, the Board finds that, following completion of 
the additional development requested herein, if the AMC/RO 
finds that there is credible supporting evidence that a 
claimed in-service stressor actually occurred, the complete 
record should be reviewed by the appropriate VA physician.  
If PTSD is diagnosed, the manifestations should be described 
in detail, the stressor should be identified, and the 
evidence accepted to document the stressor should be 
indicated.

The Veteran also maintains that his hearing loss and tinnitus 
are directly related to excessive noise exposure during 
service.  

His DD Form 214 indicates that he served as an air cargo 
specialist during the Vietnam War.  His service treatment 
records include a hearing conservation report dated in June 
1969, which shows he was primarily exposed to noise from jet 
engines on the flight line and in the hangar shop without ear 
protection.  Thus his account of his exposure is credible and 
entirely consistent with the circumstances of his service.  
However neither hearing loss, according to the threshold 
standards of 38 C.F.R. § 3.385, or tinnitus were present at 
any time during service, at the time of discharge, or within 
a year thereafter.  The Veteran has not been afforded a VA 
examination to determine whether hearing loss or tinnitus are 
present currently.

In this case, the Veteran's military occupational specialty 
as an air cargo specialist coupled with the absence of a 
medical opinion, raises significant questions regarding the 
presence and etiology of any current hearing loss and 
tinnitus.  As such, a VA examination is needed before the 
claim no the merits can be properly adjudicated.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, the 
examiner should provide an opinion as to whether the type, 
degree, and pattern of the Veteran's hearing loss and 
tinnitus is consistent with his history of noise exposure 
during military service which ended in 1973.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should also issue to the 
Veteran any additional or corrective VCAA 
notice with regard to his claims, such as 
providing him with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, and what 
development must be undertaken by VA in 
accordance with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159 

2.  Ask the Veteran to provide any 
medical records, not already in the 
claims file, pertaining to treatment or 
evaluation of psychiatric symptoms, 
hearing loss and tinnitus and to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All pertinent records should be 
obtained.  Document any attempts to 
obtain such records.  If the AMC/RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, so inform him 
and request that he obtain and submit it.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

3.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have that 
might corroborate his stressors.  He 
should also be asked to provide as much 
information as possible, particularly 
dates and places.  Advise him that, if 
possible, he should provide names of 
other individuals who were also present 
and witnessed or knew of the incident(s), 
or who can confirm his proximity to the 
incident(s).  The Veteran is advised that 
this information is necessary to obtain 
supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  

4.  Forward a copy of the Veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressor.  If the case is not referred to 
JSRRC, the reasoning should be provided.

5.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

6.  If and only if the RO determines that 
there is credible supporting evidence 
that the claimed inservice stressor(s) 
actually occurred, the Veteran should be 
referred for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

If the examiner concludes that the 
Veteran has a diagnosis of PTSD, that 
diagnosis must be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the 
American Psychiatric Association (DSM-
IV).  The examiner should then 
specifically address whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the PTSD is a result of one 
or more verified in-service stressor.  If 
the Veteran does not have PTSD, the 
examiner should specifically indicate so.  

Any opinion provided should include 
discussion of specific evidence of 
record, particularly service treatment 
records.  To the extent possible, the 
examiner is to reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

7.  The Veteran should be afforded a VA 
ear and audiologic examination by an 
audiologist who has not heretofore seen 
or examined the Veteran.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be performed, 
and the audiologist should review the 
results of any testing prior to 
completing the report.  All pertinent 
diagnoses should be provided.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  He/she 
should also set forth numeric values for 
the pure tone thresholds at 500, 1000, 
2000, 3000, and 4000 Hertz.  The reported 
numeric values and speech recognition 
scores (Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 3.385.  The audiologist should 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently shown hearing loss or tinnitus 
is attributable to the Veteran's period 
of military service or whether such a 
causal relationship is unlikely (i.e., a 
probability of less than 50 percent).  A 
rationale should be provided for all 
opinions expressed.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained since the last 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, furnish the Veteran 
and his representative an appropriate 
SSOC containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including VCAA and any other legal 
precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


